United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Battle Creek, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-485
Issued: February 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 24, 2013 appellant, through his attorney, filed a timely appeal from a
November 21, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation benefits effective
April 22, 2013 based on his capacity to perform the duties of a laundry worker.
FACTUAL HISTORY
OWCP accepted that on December 18, 1998 appellant, then a 49-year-old housekeeping
aid, sustained a low back strain and herniated disc at L5-S1 as a result of pushing a floor
1

5 U.S.C. § 8101 et seq.

scrubber up a back ramp. He stopped work on December 21, 1998 and has not returned to work.
OWCP authorized a L5-S1 discectomy performed on January 1, 1999, a single fusion at L5-S1
on January 3, 2001, a posterior spinal fusion at L5-S1 with left iliac crest bone grafting on
October 10, 2002 and an extension of the fusion to L4 on December 21, 2006. Appellant was
placed on the periodic rolls.
In a September 26, 2008 work capacity evaluation, Dr. Gregory P. Graziano, an attending
Board-certified orthopedic surgeon and appellant’s treating physician, advised that appellant was
disabled for work.
By letter dated August 5, 2010, OWCP requested that Dr. Graziano provide a report
addressing whether appellant had any continuing residuals or disability related to his accepted
employment injuries.2
In an August 13, 2010 report, Dr. Graziano stated that he was unable to comment on
appellant’s current conditions since he had not seen him since December 14, 2007.
By letter dated September 8, 2011, OWCP referred appellant, together with a statement
of accepted facts and the medical record, to Dr. Emmanuel Obianwu, a Board-certified
orthopedic surgeon, for a second opinion. In an October 3, 2011 report, Dr. Obianwu diagnosed
chronic lumbar disc disease and a herniated lumbar disc at L5-S1. He advised that, while
appellant no longer had any residuals of his employment-related lower back strain he had
residuals of his employment-related herniated disc condition. Dr. Obianwu opined that appellant
could not perform his housekeeping aid job, but he could work with restrictions that included no
reaching above the shoulder, climbing, repetitive bending, twisting, and lifting more than 20
pounds.
On December 16, 2011 OWCP referred appellant for vocational rehabilitation services.
Appellant met with a vocational rehabilitation counselor on January 5, 2012. The vocational
rehabilitation counselor determined that appellant’s transferable skills included light assembly
from a bench, sorting, and folding. He indicated that the employing establishment was prepared
to offer appellant a job sorting laundry which was within his functional restrictions and
transferable skills. The vocational rehabilitation counselor stated that his determination was
based on appellant’s past experience as a bridge builder, brake assembler, and maintenance and
casual laborer.
On January 21, 2012 the employing establishment offered appellant a full-time laundry
worker position with retained grade and pay. The primary duties of the position included
sorting, folding, and stacking clean linens. Additional duties included sorting personal clothing
for residents by ward, color, and name, and sorting undergarments and socks, by name, ward,
2

Investigative surveillance performed from March 16, 2002 to March 17, 2004 revealed that appellant was
observed walking, driving in a normal unrestricted fashion, assisting three individuals with holding, lifting, and
moving large plastic tubing, carrying a carry-on size bag over his right shoulder, attempting to extend a slide on a
compartment on his camper with the help of another male, bending, kneeling, pushing, and pulling a metal bar with
both hands to jack up the camper, laying and rolling under the camper, reaching under the camper while propped up
on one elbow, turning a hand crank with his left and right hands while standing, and bending and turning a crank to
raise the stabilizers in the rear of the camper.

2

and size. The employee may be assigned to mark patient clothing, scrubs, uniforms, and
laboratory coats as needed. The administrative duties of the position included answering the
telephone, making copies, shredding paperwork marked for destruction, and assembling and
stapling paperwork. The physical requirements included good use and dexterity of hands for
tasks such as, sorting and stacking clothing items, and performing repetitive work. This work
could be accomplished either sitting or standing. There were intermittent periods of walking,
standing, and sitting while performing administrative tasks. The physical requirements also
included lifting items weighing less than one to two pounds.
On January 30, 2012 appellant refused the job offer, stating that his doctors found that he
could not work.
By letter dated January 31, 2012, OWCP informed appellant that it had been advised that
he had impeded the efforts of the vocational rehabilitation counselor. It informed him that
Dr. Obianwu’s October 3, 2011 report constituted the weight of the evidence unless appellant
were to submit evidence refuting Dr. Obianwu’s opinion within 30 days. Appellant was notified
of the penalty provisions of section 8113(b) of FECA3 and section 10.519 of OWCP regulations.4
He did not respond.
On March 5, 2012 OWCP requested that Dr. Obianwu submit an addendum report
clarifying his climbing and lifting restrictions. It further requested that he review the position
description for a laundry worker and indicate whether appellant could perform the duties of that
position.
In an April 6, 2012 report, Dr. Obianwu advised that appellant had the following
permanent restrictions: he should not engage in work that required reaching above the shoulder;
twisting; bending; or stooping more than four hours. Appellant could not lift above 20 pounds.
He could work as many hours as he wished. Appellant should not be expected to climb up
scaffolding, etc. Dr. Obianwu reviewed the laundry work position description and advised that
he was capable of performing the laundry worker position.
By letter dated April 13, 2012, OWCP advised appellant that Dr. Obianwu found that he
could perform the laundry worker position offered by the employing establishment.
Dr. Obianwu was afforded 30 days to provide an explanation justifying his refusal to participate
in the vocational rehabilitation effort.
On May 3, 2012 appellant advised OWCP that his doctors had submitted everything and
that he could not work.
By letter dated May 18, 2012, OWCP informed appellant that the offered position of
laundry worker dated July 26, 2013 was suitable work as it complied with the medical limitations
set forth by Dr. Obianwu. It further informed him that the position remained available to him.
OWCP allowed appellant 30 days to accept or provide a written explanation of his reasons for
3

5 U.S.C. § 8113(b).

4

20 C.F.R. § 10.519.

3

refusal and advised that an employee who refuses an offer of suitable work without reasonable
cause is not entitled to compensation under 5 U.S.C. § 8106(c).
Appellant retired from the employing establishment on disability and elected to receive
retirement benefits from the Office of Personnel Management effective May 9, 2012. On
May 29, 2012 OWCP was advised that he wished to change his retirement election back to
FECA compensation benefits. Appellant submitted a December 23, 2011 report from
Dr. Ireneo Y. Diaz, Jr., an infectious disease specialist. Dr. Diaz listed a history of the
December 18, 1998 employment injuries and appellant’s medical treatment. He provided
findings on physical examination and diagnostic test results. Dr. Diaz advised that appellant was
unable to perform any jobs due to low back pain.
On June 20, 2012 OWCP determined that there was a conflict in medical opinion
between Drs. Obianwu and Diaz on the issue of whether appellant was totally disabled for work.
By letter dated June 22, 2012, it referred appellant, together with a statement of accepted facts
and the medical record, to Dr. Michael E. Holda, a Board-certified orthopedic surgeon, for an
impartial medical examination.
In a July 30, 2012 report, Dr. Holda reviewed the medical record and statement of
accepted facts. He discussed a history of the December 18, 1998 employment injuries as well as
appellant’s medical treatment and family, social, and work background. Dr. Holda noted
appellant’s current complaints of low back pain that radiated to his left leg and foot. He listed
findings on physical examination and diagnosed chronic low back pain, a history of disc
herniation at L5-S1, and degenerative disease of the lumbar spine. Dr. Holda also diagnosed
post L5-S1 discectomy, post anterior laparoscopic fusion at L5-S1, post L5-S1 posterior spinal
fusion with liberty instrumentation, and post L4-5 transforaminal interbody fusion with Capstone
cage. Based on his orthopedic examination and review of medical records, he opined that
appellant’s ongoing pain was related to his accepted work-related disc herniation at L5-S1 which
resulted in his four lumbar spine surgeries. Dr. Holda further opined that appellant was unable to
return to his previous employment, but could work eight hours a day with restrictions. He
recommended permanent restrictions of no repetitive bending and twisting at the waist, and no
lifting over 15 pounds.
On August 14, 2012 OWCP requested that Dr. Holda submit an addendum report.
Dr. Holda was asked to differentiate between the work and nonwork-related diagnoses. He was
also asked to review the laundry worker position description and indicate whether appellant
could perform the duties of the position.
In a February 28, 2013 report, Dr. Holda advised that his diagnosis of degenerative
disease of the lumbar spine was due to the aging process and not related to appellant’s work
injury. The diagnoses of chronic low back pain and history of disc herniation at L5-S1 and
subsequent surgery were related to his work injury. Dr. Holda reviewed the job description for a
laundry worker and opined that appellant was physically capable of performing the duties
delineated in the job description. He concluded that the job fell within his recommended
restrictions.

4

In a March 19, 2013 notice, OWCP informed appellant that it proposed to reduce his
compensation benefits as the medical and factual evidence of record established that he was no
longer totally disabled and had the capacity to earn the wages of a laundry worker. Appellant
was afforded 30 days to submit any additional evidence regarding his capacity to earn wages in
the position described.
Also, on March 19, 2013 the employing establishment advised OWCP that the offered
position was still available.
In an April 22, 2013 decision, OWCP finalized the March 19, 2013 proposed decision
based on appellant’s capacity to earn wages as a laundry worker. It determined that the position
was medically and vocationally suitable and readily available in his geographical location.
OWCP applied the principles identified in Albert C. Shadrick,5 finding that he had zero loss of
wage-earning capacity.
By letter dated April 25, 2013, appellant, through his attorney, requested a telephone
hearing with an OWCP hearing representative.
During the telephone hearing on September 4, 2013 appellant’s attorney argued that the
offered laundry worker position was not within appellant’s physical restrictions.
In a November 21, 2013 decision, the hearing representative affirmed the April 22, 2013
decision. She accorded special weight to Dr. Holda’s opinion as an impartial medical specialist
in finding that appellant was capable of performing the offered laundry worker position.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.6
Section 8115 of FECA7 provides that wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her
wage-earning capacity. If the actual earnings do not fairly and reasonably represent wageearning capacity or the employee has no actual earnings, his or her wage-earning capacity is
determined with due regard to the nature of his or her injury, the degree of physical impairment,
his or her usual employment, his or her age, his or her qualifications for other employment, the
availability of suitable employment and other factors or circumstances which may affect his or
her wage-earning capacity in his or her disabled condition.
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP for selection of a position, listed in the Department of Labor’s Dictionary of
5

5 ECAB 376 (1953); 20 C.F.R. § 10.403(d).

6

P.M., Docket No. 12-1451 (issued February 19, 2013).

7

5 U.S.C. §§ 8101-8193, 8115.

5

Occupational Titles or otherwise available in the open market, that fits that employee’s
capabilities with regard to his or her physical limitations, education, age, and prior experience.
Once this selection is made, a determination of wage rate and availability in the open labor
market should be made through contact with the state employment service or other applicable
service. Finally, application of the principles set forth in Shadrick8 will result in the percentage
of the employee’s loss of wage-earning capacity. The basic rate of compensation paid under
FECA is 66 2/3 percent of the injured employee’s monthly pay.9
ANALYSIS
The Board finds that OWCP did not properly determine appellant’s wage-earning
capacity.
As stated above, there are two methods for determining wage-earning capacity:
(1) determining that actual earnings fairly and reasonably represent wage-earning capacity; and
then calculating loss of wage-earning capacity by applying the Shadrick formula to the actual
earnings; and (2) if actual earnings do not fairly and reasonably represent wage-earning capacity,
then a constructed position may be used, based on the factors enumerated under section 8115 and
in accordance with established procedures, followed by application of the Shadrick formula.10
In the present case, OWCP found that the laundry worker position offered to appellant by
the employing establishment represented his wage-earning capacity as it was medically and
vocationally suitable. The Board notes that appellant never accepted the position. As appellant
had no actual earnings, the analysis must follow the principles utilized for determining wageearning capacity based on a constructed position.11 The Board finds that OWCP failed to follow
established procedures in this regard. At the time of OWCP’s November 21, 2013 decision,
procedures pertaining to the determination of wage-earning capacity based on a constructed
position required a labor market survey conducted by a rehabilitation counselor. While the
rehabilitation counselor determined that appellant had the transferable skills to perform the
offered job based on his previous experience as a bridge builder, brake assembler, and
maintenance and casual laborer, appellant did not conduct a labor market survey to determine
whether the offered position was actually performed in sufficient numbers within appellant’s
commuting area so as to be considered reasonably available.12 In addition, the vocational
rehabilitation counselor did not contact the state employment service or other applicable service
to determine whether the wages of the offered position fell within the pay range for such
8

Supra note 5; 20 C.F.R. § 10.403.

9

Karen L. Lonon-Jones, 50 ECAB 293 (1999).

10

The Board notes that since OWCP had made a suitability determination on May 18, 2012 regarding the offered
laundry worker position, it alternatively could have reviewed appellant’s refusal of the job offer pursuant to 5 U.S.C.
§ 8106(c). Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on a
Constructed Position, 2.816.3.f (June 2013).
11

5 U.S.C. § 8115.

12

Id. at 2.816.6.b (June 2013).

6

positions in the relevant geographical area.13 For the stated reasons, the Board finds that OWCP
failed to properly determine appellant’s wage-earning capacity. It is OWCP’s burden of proof to
justify a subsequent reduction of compensation benefits and it did not meet its burden.14
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s compensation benefits
effective April 22, 2013 based on his capacity to earn wages in the constructed position of
laundry worker.
ORDER
IT IS HEREBY ORDERED THAT the November 21, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 19, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See Richard Alexander, 48 ECAB 432 (1997); see Hattie Drummond, 39 ECAB 904 (1988).

14

P.M., Docket No. 12-1451 (issued February 19, 2013).

7

